IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1061
                              Filed August 31, 2016


IN THE INTEREST OF X.O.,
Minor child,

M.H., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Madison County, Kevin A. Parker,

District Associate Judge.




       A father appeals the termination of his parental rights to his child.

AFFIRMED.




       Erin M. Carr of Carr & Wright, P.L.C., Des Moines, for appellant father.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       Tabitha L. Turner of Turner Law Firm, P.L.L.C., Des Moines, guardian ad

litem for minor child.




       Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


DOYLE, Judge.

        A father appeals the termination of his parental rights to his child. He

contends the State failed to prove the grounds for termination by clear and

convincing evidence and termination is not in the child’s best interests.

Reviewing the record de novo, see In re A.M., 843 N.W.2d 100, 110 (Iowa 2014),

we find the requirements for terminating the father’s parental rights under Iowa

Code section 232.116(1)(h) (2015) have been met and termination of the father’s

rights was in the child’s best interests. Accordingly, we affirm.

        I. Background Facts and Proceedings.

        The child was born in 2013 and came to the juvenile court’s attention in

July 2014 due to concerns about the parents’ history of substance abuse, the

mother’s mental health, and domestic abuse perpetrated by the mother against

the father. The parents stipulated to the child’s removal from the home and

adjudication as a child in need of assistance (CINA) under Iowa Code section

232.2(6)(c)(2) (defining a CINA as a child who has suffered or is imminently likely

to suffer harmful effects as a result of a parent’s failure to exercise a reasonable

degree of care in supervising the child) and (n) (defining a CINA as a child who is

not receiving adequate care due to a parent’s mental capacity or condition,

imprisonment, or drug or alcohol abuse). The child was placed in family foster

care.

        The State filed a petition to terminate the mother’s parental rights in July

2015.    However, the social worker assigned to the family recommended the

father be given six more months to show the child could be returned to his care.

In a report to the court dated June 15, 2015, the worker noted that the child was
                                           3


“very clearly bonded” to the father, running to and wanting to be held by the

father at visits, and that the father had “been observed to be very attentive and

appropriate with” the child. The worker opined, however, that at that time, the

father could not provide the “stable, consistent, permanent home environment”

the child needed and would be unable to do so as long as he remained married

to the mother. The juvenile court followed the recommendations, terminating the

mother’s parental rights and granting the father an extension of time.

       Unfortunately, the father did not make use of the additional time. In a

report to the court dated February 5, 2016, the social worker noted she had “not

met face to face with [the father] or had any phone calls or contact with him since

the last court hearing.” Because the father failed to attend the visits he was

allowed with the child, the worker had not been able to observe the father

interacting with the child for “a number of months.” The worker recommended

terminating the father’s parental rights, stating:

               [The child] has not been in the care or custody of [the] father
       since [the child] was an infant. [The father] has available to him
       regular visits with [the child] but he has not been consistent or
       regular in attending those visits. At the last court hearing this
       worker recommended giving [the father] an extension as it was
       hoped that with [six] additional months he would be able to display
       that [the child] was his priority and he would attend every visit as
       scheduled, complete his substance abuse evaluation and address
       his substance abuse issues and show the court that he could
       provide the safe, consistent and secure environment that [the child]
       needs and deserves. [The father] has not been attending visits, his
       housing and employment are unknown due to lack of
       communication with [Family Safety, Risk, and Permanency service
       providers]. He has spent a number of days in jail for nonpayment
       of back child support for his other children. He is showing that he is
       not able to provide for the needs of his other children so there is no
       reason to think that he is able or willing to provide for the needs of
       [this child] at this time or in the future. [The child] needs and
       deserves a stable, consistent, permanent home environment which
                                         4


       [the father] is not able to provide . . . now or in the foreseeable
       future. [The child] is fortunate to be receiving all of this in [the]
       current placement. [The child] is doing very well in the [foster]
       home and they are able to meet all of [the child’s] needs at this time
       which is providing [the child] with the stability and permanency [the
       child] needs and deserves.

       The State filed a petition to terminate the father’s parental rights, which

came to a hearing in March 2016. In its June 2016 order, the court terminated

the father’s parental rights under Iowa Code section 232.116(1)(h). The father

appeals.

       II. Statutory Grounds for Termination.

       The father first challenges the evidence supporting termination under

section 232.116(1)(h). Specifically, the father argues the State failed to prove the

child could not be placed in his care at the time of the termination hearing. See

Iowa Code § 232.116(1)(h)(4). He claims there is “no evidence” to support a

finding that he has unresolved substance-abuse and domestic-violence issues or

that he lacks stability.

       Contrary to the father’s assertions, there is clear and convincing evidence

in the record showing the child cannot be placed in the father’s care without risk

of adjudicatory harm. In addition to the cited concerns regarding the father’s

substance abuse, the record shows the father remains in a relationship with the

mother, who threatened her own safety and the safety of others, resulting in the

CINA adjudication. The father married the mother after the CINA proceedings

began, had another child with her, and remained married to her at the time of the

termination hearing. During his testimony, the father admitted the child is not

safe with the mother due to her mental health and claimed he would not allow the
                                           5


child to see the mother. However, he also testified that he allowed the mother to

care for their second child without concern for that child’s safety.               This

contradiction indicates his testimony was disingenuous; he was only saying what

he thought the court needed to hear to prevent termination of his parental rights.

       The record also contradicts the father’s claim that he is able to support the

child. He was unemployed during the five months leading up to the termination

hearing, and during that period, he served time in jail for failing to pay support for

two other children. The father lost his driving privileges as a result of his failure

to pay child support. Although he claimed he could provide a home for the child,

the father relied on his grandmother to provide him with a place to live, just as he

had relied on other relatives for periods of time; there is no stability in the father’s

housing.

       Finally, the father admitted he had only visited the child twice in the

months leading up to the termination hearing. His lack of involvement in the

child’s life impacted his ability to provide care for the child, as shown during the

following exchange:

              Q. . . . [W]hat’s the name of your [child]’s pediatrician? A. I
       don’t know the name.
              Q. How about the dentist? A. No.
              Q. Day-care provider? A. No.
              Q. When was the last time you requested any medical
       records or dental records to check up on your [child]? A. I haven’t
       requested them.
              Q. And you haven’t been denied any access; correct?
       A. No.
              Q. Is [the child] on any medications? A. No.
              Q. What’s [the child’s] favorite book? A. I don’t know that.
              ....
              Q. Does [the child] sleep with a teddy bear? A. I don’t know.
              Q. Have you ever provided any food, money, clothing or
       anything for [the child] to the [foster family]? A. No.
                                           6


              ....
              Q. . . . [I]n the last three and a half months, you’ve seen
       your [child] twice maybe— A. Yeah.

       There is clear and convincing evidence showing the father cannot provide

the necessary care for the child to keep the child safe from harm. Therefore, the

State met its burden of proving the grounds for termination under section

232.116(1)(h) exist.

       III. Best Interests.

       The father also argues termination is not in the child’s best interests,

claiming that severing his strong bond with his child will be detrimental to the

child. We disagree. The child had been out of the father’s care for almost two

years at the time of the termination-of-parental-rights hearing. In the months

leading up to that hearing, the father failed to attend any visits with the child. He

lacked even the most basic knowledge parents have about their children.

       In contrast, the record shows the child maintains a close bond with the

pre-adoptive foster family and calls the foster parents “mom and dad.”          The

child’s therapist has concerns about the child developing attachment issues if the

bond with the foster family was lost. Unlike the father, the foster family is able to

meet the child’s needs.

       Because there is clear and convincing evidence showing the requirements

for termination under section 232.116(1)(h) have been proved and termination of

the father’s parental rights is in the child’s best interests, we affirm.

       AFFIRMED.